Citation Nr: 1220125	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  03-01 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Judy J. Donegan, Attorney at Law


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from December 1985 to February 1990.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2002 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO) denying a TDIU. 

The Board denied the claim in July 2010, but that decision was vacated and remanded by the United States Court of Appeals for Veterans Claims (Court) in January 2011.  Thereafter, the Board remanded the case to the RO in May 2011.

For background purposes, the Board had denied service connection for common variable immunodeficiency (CVI) disorder and a disorder of multiple joints, to include as secondary to CVI in January 2008. 


FINDING OF FACT 

The Veteran's service-connected disabilities do not prevent him from securing and following all forms of substantially gainful employment consistent with his education and work experience. 


CONCLUSION OF LAW 

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION 

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, and, as discussed below, the Board has found none. 

In March 2003 and March 2008 VA sent the Veteran letters informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA. The letters informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  He was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in his possession to the RO. 

The Board finds that the content of the letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the August 2002 rating decision, December 2002 SOC, March 2005 SSOC, March 2006 SSOC, June 2006 SSOC, May 2007 SSOC, and January 2010 SSOC explained the basis for the RO's action, and the SOC and SSOCs provided him with additional periods to submit more evidence.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices. 

In addition to the foregoing harmless-error analysis, we note that the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  To the extent that Dingess applies in a TDIU claim, this requirement was fulfilled in March 2006 and March 2008 letters which VA sent to the Veteran. 

Accordingly, we find that VA has satisfied its duty to notify the Veteran in apprising him as to the evidence needed.  

VA also has a duty to assist a claimant under the VCAA.  VA has assisted the Veteran in obtaining evidence; examined the Veteran for hypertension and bronchitis on a number of occasions; and afforded the Veteran the opportunity to give testimony before the Board.  In compliance with a January 2011 Court order, the Board remanded the case to the RO in May 2011 to obtain a VA medical opinion on the matter of whether the Veteran's service-connected disabilities rendered him unemployable.  The examination report which was obtained as a result is satisfactory in this regard and complies with the Board's May 2011 remand, as does the subsequent readjudication of the claim by the RO in January 2012.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

II. Applicable Law, Regulations, and Analysis 

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App.518, 519 (1996), citing Gilbert. 

The Veteran contends that he is unable to secure and maintain substantially gainful employment, and that therefore, a TDIU is warranted.  

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 contains the rating schedule.

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the claimant's service-connected disabilities is less than 100 percent, and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities sufficient to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2011). 

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2011). 

The Veteran's service-connected disabilities, as evaluated under the VA Rating Schedule, are: bronchitis, evaluated as 30 percent disabling, and hypertension, evaluated at 10 percent.  Prior to March 20, 2006, his evaluation for hypertension was 20 percent. 

The Veteran's combined evaluation has been 40 percent since December 1999.  Since he does not have one service-connected disability with an evaluation of at least 60 percent, or two or more disabilities with a combined rating of at least 70 percent with one disability rated at 40 percent, the initial criteria for schedular consideration for the grant of TDIU under 38 C.F.R. § 4.16(a) are not met. 

However, a TDIU evaluation can still be awarded if it is established by the evidence of record that service-connected disabilities have rendered the Veteran unable to secure and follow substantially gainful employment.  If this is established, the case is to be sent to the Director of Compensation and Pension for extraschedular consideration.  See 38 C.F.R. §§ 3.340(a), 3.341(a), 4.16(b). 

In May 2002, the Veteran indicated that he last worked full time in February 2002 and that he had 2 years of college, and computer training.  His work experience had been as a prison guard, factory worker, and telemarketer in the past 5 years.  He felt that high blood pressure and a blood disorder rendered him unemployable.  A September 2003 VA examination report indicates that he had been an aircraft electrician during service.  A July 2011 VA examination report indicates that his factory work had been on the assembly line.  

Reviewing the record relating to the Veteran's service-connected disabilities, private treatment records from March 1998 indicate that the Veteran's blood pressure was 190/120, and he was to have workup for immunodeficiency.  January 1999 private treatment records indicate that the Veteran needed to have a chest X-ray over the next two weeks, and if hilum fullness persisted he would possibly need a CT.  The Veteran also had some hypertension on admission with blood pressure ranging from 180/105 and was started on Vasotec 5 mg. 

It was noted at January 2000 VA treatment that the Veteran had a history of asthma that did not require treatment at that time and that he had a history of hypertension that was treated with Metoprolol.  At a January 2000 VA physical assessment he reported having no wheezing but having a productive cough he had had for years.  On examination, the lungs were clear to auscultation bilaterally, with no wheezes.  It was noted that, although the Veteran reported a chronic cough and history of chronic bronchitis, his lungs were clear to auscultation.  A chest X-ray from private treatment in March 2000 was normal.  A June 2000 chest X-ray from VA treatment showed no acute disease. 

At March 2001 VA treatment, the Veteran complained of blood pressure that had been running high for the last couple of months, as well as chest congestion.  His blood pressure was noted to be 161/97, and had been as high as 180/110 at home. 

At a February 2002 VA examination for respiratory diseases, the Veteran's hypertension was noted to be poorly controlled.  He had monthly bouts of acute bronchitis that required antibiotics.  Immunoglobulin injections had provided an improvement in his symptoms, but they had been discontinued since he lost his insurance.  The examiner described the bronchitis as constant and chronic.  It resulted in purulent sputum, chronic coughing, and difficulty getting to sleep.  The Veteran was diagnosed with common variable immunodeficiency syndrome with resultant chronic bronchitis.  The examiner rated it as moderate to severe in terms of the effect on the Veteran's overall health and well being due to the almost constant nature of the infections, in spite of what appeared to be mild impairment on pulmonary function tests. 

March 2002 VA treatment notes indicate that the Veteran was undergoing treatment with intravenous immunoglobulin (IVIG) due to hypogammaglobulinemia with failure to mount an antibody response.  His blood pressure was noted to be better controlled on 40 mg of lisinopril.  However, other March 2002 VA treatment notes indicate that the hypertension was poorly controlled, and the metoprolol was increased to 100 mg. 

The Veteran underwent a VA examination in September 2003.  It was noted that he had started smoking in his early 20's and continued to smoke a pack a day.  He reported that he averaged three or four bouts of bronchitis per year and that he used a nebulizer, inhalers, decongestants, and antibiotics.  The examiner noted that the Veteran had recurring episodes of cough, chest congestion, occasional wheezes, and thick, greenish sputum.  He was short of breath most of the time with exertion, and no orthopnea or pedal edema had been present.  Occasionally he had fever and chills with his bouts of bronchitis.  The Veteran indicated that his recurrent bronchitis infections had gotten better since the monthly treatments for common variable immunodeficiency. 

In October 2004 the Veteran had a VA respiratory examination.  He reported having felt better with fewer sinus infections in the last year since he started IVIG treatment.  At the time of the examination, the sinus infections were not lasting for longer than seven days with antibiotic treatment.  He had two sinus infections a month, for which he was treated for seven to 14 days.  He also had a history of asthma with current complaints of wheezing and shortness of breath.  He could not walk more than a flight of stairs, and the examiner felt that this was related to multiple factors, including excessive weight, chronic smoking, joint problems related to diabetes, and other related problems.  There was nocturnal wheezing at least three times per week, and he was on chronic inhaler treatment.  VA treatment records from 2004 to 2005 indicate that the Veteran had IVIG treatments. 

The Veteran had a VA examination for hypertension in March 2006.  He indicated that he had no problems with chest pain or headaches, but did have shortness of breath with mild exertion.  He regularly slept on two pillows on his back and he had no orthopnea, paroxysmal, nocturnal dyspnea, palpitations, dizziness, syncope, ankle edema, or chest pain.  His medications were Metoprolol 100 mg, Lisinopril 40 mg, and Hydrochlorothiazide 25 mg.  On examination, blood pressure was 124/80 and 120/80, left arm sitting.  The examiner diagnosed him with hypertension, essential, controlled on medication; obesity; diabetes mellitus, type II; and common variable immunodeficiency. 

In October 2006 the Veteran underwent a VA respiratory examination.  He reported having five flare-ups of bronchitis per year that were usually treated with antibiotics and nebulized bronchodilators but that did not require bed rest.  The Veteran had symptoms from asthma on a weekly basis for which he took one to two nebulizer treatments.  He had a chronic cough productive of sputum and had moderate dyspnea on exertion. 

On examination, the thorax expanded symmetrically during respiration, but less than normal.  Breath sounds were somewhat diminished, and there were scattered expiratory rhonchi and wheezes bilaterally.  There were no crackles and no dullness, and the diaphragms moved normally.  The examiner diagnosed the Veteran with chronic obstructive pulmonary disease (COPD), moderate impairment by pulmonary function tests, but with a significant response to bronchodilators.  In addition, he was diagnosed with exogenous obesity, common variable immunodeficiency disease, and bilateral hip replacement for avascular necrosis.  The examiner opined that the chronic bronchitis is as likely as not the same disorder diagnosed during the Veteran's military service, but that the COPD is due to smoking and is not related to military service.  November 2006 pulmonary function testing from VA treatment showed an obstructive pattern and mild impairment.  The reviewing physician felt that concomitant restriction or air-trapping could not be ruled out, and noted that there was no significant bronchodilator response.  Diffusion was within normal limits. 

There was a VA examination conducted in July 2011, due to deficiencies cited in a Joint Motion for Remand granted by the Court in January 2011.  The examiner reviewed the Veteran's work history as an assembly line worker and noted his service-connected and non-service-connected disabilities and symptoms reported from them.  He noted that the Veteran was presently on medication for hypertension.  His blood pressures were 132/74, 130/70, and 132/74, and his breath sounds were decreased bilaterally with scattered rhonchi but no wheezes.  Pulmonary function tests revealed normal spirometry and diffusion.  The impressions were chronic obstructive pulmonary disease, and hypertension, well controlled on medications.  The examiner stated that the Veteran's medical conditions are stable and that none of them prevent him from continuing his employment.  He had psychological and joint complaints, which he stated prevented him from doing any assembly line job, but his medical conditions were stable at present.  

After reviewing the totality of the evidence from a longitudinal perspective, the Board finds that the preponderance of such evidence is against entitlement to TDIU at any time during the appeal period.  There is simply no persuasive evidence that the Veteran's service-connected disabilities, prevent him from securing or maintaining substantially gainful employment, nor is the evidence in equipoise on that question.  Pursuant to the Joint Motion of the parties which led to the vacate of the prior Board decision, a review of the record and examination by a VA examiner was conducted in July 2011.  Significantly, the examiner concluded the Veteran's disabilities do not prevent him from continuing the employment he had had.  The Joint Remand suggested concern that the Veteran's education and prior work history had not been properly considered.  It is therefore significant that the July 2011 VA examiner acknowledged the Veteran's prior employment as an assembly line worker, telemarketing, prison guard, and had done electronics in service.  While physically demanding work may have arguably been precluded, the Veteran's education and experience in sedentary type work would have left open other types of employment.  In other words, there is no showing of total unemployability consistent with the Veteran's education and work experience.   Such evidence points to the conclusion that the Veteran's service-connected disabilities do not render him unemployable at this time and have not done so for any portion of the rating period.  

At this point the Board also acknowledges that some medical evidence suggests a more severe degree of impairment at different times.  A review of such evidence shows that nonservice-connected disorders played a major role in the severity of the Veteran's overall condition at times.  However, even at the times where his service-connected disabilities may have increased in severity, such increases were not only temporary in nature, but also never reached a degree of severity that would have precluded substantially gainful employment consistent with the Veteran's education and work experience. 

While the Veteran argued that he was unemployable, he felt that this was due to a combination of his service-connected hypertension and a non-service-connected blood disorder in May 2002.  He added arthritic complications of the blood disorder to his argument in January 2003, and psychological problems on VA examination in July 2011.  However, only service-connected disabilities can be considered in determining whether a TDIU is warranted.    

The preponderance of the evidence is against a finding that the Veteran's service-connected disabilities preclude all forms of gainful employment.  The Board again emphasizes that only his service-connected disabilities, bronchitis and hypertension, can be considered for the purposes of this TDIU claim, thus not including any nonservice-connected disabilities.  See 38 C.F.R. § 4.16. 

The preponderance of the evidence is against the claim for TDIU, and, therefore, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  Should the severity of the service-connected disabilities increase in the future to the point where substantially gainful employment is precluded, the Veteran may file a new TDIU claim.


ORDER

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities is not warranted.  The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


